Appeal from a judgment of the County Court of Cortland County (Dowd, J.), rendered February 10, 1989, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
Defendant’s main argument on appeal is that he was denied meaningful representation because defense counsel failed to thoroughly investigate the factual basis of the charges against defendant prior to his plea. Based on defense counsel’s analysis of the prosecution’s case and defendant’s prior criminal record, defense counsel clearly made a legitimate and reasonable decision not to move forward with pretrial discovery and to recommend that defendant plead guilty to a reduced charge in full satisfaction of a four-count indictment. Under the circumstances, defense counsel’s failure to pursue a particular course of action did not constitute ineffective assistance of counsel and, in fact, probably reduced defendant’s potential prison exposure (see, People v Mouck, 145 AD2d 758, 759, lv denied 73 NY2d 924; People v Jacques, 136 AD2d 756, 757, lv denied 71 NY2d 969). We have examined defendant’s remaining contentions and find them lacking in merit.
Judgment affirmed.
Kane, J. P., Weiss, Levine, Mercure and Harvey, JJ., concur.